DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Non-Responsive Amendment
The amendment filed on 2/26/2021 amending all claims drawn to the elected invention to present only claims drawn to a non-elected invention is non-responsive (MPEP § 821.03) and has not been entered.  The remaining claims are not readable on the elected invention because amended claims 1, 3-5, and 7-22 are directed to a different invention from original claims 1-8.
Specifically, original claims 1-8 were directed towards a method (claim 1) and a WTRU (claim 5) for establishing an RRC connection common between a first MAC instance and a second MAC instance and receiving data on first and second DRBs.  
However, amended claims 1, 3-5, and 7-22 are instead directed towards a method (claim 1) and a WTRU (claim 5) for receiving and responding to an RRC reconfiguration message using an RRC connection which is common with first and second data paths and utilizing first and second SRBs.  
The two sets of claims (the original set of claims and the amended set of claims) do not overlap in scope; the claims are thus clearly directed towards different inventions.  Therefore, as indicated above, the amendment is non-responsive and has not been entered.  
Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert C Scheibel whose telephone number is (571)272-3169.  The examiner can normally be reached on Monday-Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


Robert C. Scheibel
Primary Examiner
Art Unit 2467



/Robert C Scheibel/Primary Examiner, Art Unit 2467                                                                                                                                                                                                        March 9, 2021